DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.
Information Disclosure Statement

The IDS filed 14 September 2022 has been considered by the Primary Examiner.
Response to Amendment
Claims 1-3, 5-10, 12-16, 19, and 20 remain pending.
Election/Restrictions
Claims 6, 12-15, and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 January 2021.
Response to Arguments





The objection to the abstract is withdrawn in view of the amendment filed 10 August 2022. 
The rejection under 35 USC 112(b) is withdrawn in view of the amendment filed 12 September 2022. 
Applicant’s remarks filed 12 September 2022 do not present any specific arguments in traverse of the rejections under 35 USC 103.
Claim Objections



Claim 1 is objected to because of the following informalities:    

- - a) providing a mixture comprising an aqueous polyurethane dispersion[[s]] having a solids content of from 20 to 70% by weight, a concentration of polyglycerol ester in the aqueous polyurethane dispersion [[is]] in the range of from 0.2-15% by weight based on the total weight of the aqueous polyurethane dispersion, and an additive; - -

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-10, 16, and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to recite “the general formula 1, general formula 3 and general formula 4.” This recitation is indefinite as there is no general formula 4. Consequently, the metes and bounds of the claim are impossible to determine.
Claims 2 and 3 also refer to the subscripts associated with formula 2, i.e., x, y, and z. Consequently, these claims are further indefinite as it is unclear whether these claims require formula 2 as a limitation or not. Consequently, the metes and bounds are impossible to determine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/33001 A1, WO 2013/173447 A1 and Shrestha, L. K.; Dulle, M.; Glatter, O.; Aramaki, K. Structure of Polyglycerol Oleic Acid Ester Nonionic Surfactant Reverse Micelles in Decane: Growth Control by Headgroup Size. Langmuir 2010, 26 (10), 7015–7024. 
Claims 1, 5, and 7
WO ‘001 teaches a process for producing synthetic leather from an aqueous polyurethane dispersion [abstract], comprising:
providing a mixture comprising an aqueous polyurethane dispersion having a solids content of 20-50%, preferably 20-30% [9:5], an emulsifier, and additives [13:11-14:14], wherein the emulsifier is a polyol ester e.g., glyceryltriolate (triolein), sorbitan trioleate, and sorbitan tristearate, and mixtures thereof in an amount of 0.1-8 parts by weight, based on 100 parts by weight of the dispersion (i.e., 0.1%-8%) [10:6-7];
foaming the mixture [4:3-4 & 11:17-8];
adding a thickening agent to control viscosity [9:11-12];
impregnating and/or coating the foamed mixture into/onto a substrate [4:3-4]; and
drying the coating [13:9].
With respect to the timing of the addition of the thickener, Applicant is reminded that, as a general rule, unless the steps of a method claim actually require an order, the steps are not ordinarily construed to require one. Interactive Gift Express, Inc. v. Compuserve, Inc., 256 F.3d 1323, 1342 (Fed. Cir. 2001). There is nothing in the language of claim 1 that requires, as a matter of logic or grammar, that the steps be performed in the order written. TALtech Ltd. v. Esquel Apparel, Inc., 279 Fed.Appx. 974, 978 (Fed. Cir. 2008); the claim is open to the thickening agent’s being added before foaming.
None of the cited prior art references of these references expressly discloses, in the production of the PGE, a C3-C8 polyol, or oligomers thereof. 
 WO ‘447 teaches: “The physical properties of polyurethane foams can vary based on variations in the components used to create the foams such as…surfactants…. The type of surfactant can have an effect on the physical properties such as rigidity, density, and porosity of the foam and depends on factors such as: the emulsification property and its effect on the polyols, water, and humectants; the nucleation of air bubbles; the stabilization of gas bubbles in the foam that do not coalesce; and the controlled cell opening. A single surfactant is rarely able to produce a foam with the desired physical properties, thus, typically a combination of surfactants are used.” [0002]. WO ‘447 further discloses that known, non-ionic co-surfactants for the production of polyurethane foams includes polyglycerol esters generally and polyglycerol ester of oleic acid specifically [0029].
From this teaching of WO ‘447, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any known surfactant produced by the esterification of a polyol with a carboxylic acid, either as the sole surfactant of the emulsifier or as a co-surfactant in the emulsifier. Specifically, it would have been obvious to one of ordinary skill in the art to select polyglycerol esters generally and polyglycerol ester of oleic acid specifically, as the surfactant and/or co-surfactant in the emulsifier. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the foamed polyurethane coating.
Further, Shrestha teaches that, in the surfactant art, known non-ionic polyglycerol esters of oleic acid include C3, C6, C12, and C24, as illustrated in Scheme 1:

    PNG
    media_image1.png
    299
    786
    media_image1.png
    Greyscale

From this teaching of Shrestha, it would have been further obvious to one of ordinary skill in the art to select, as the polyglycerol ester of oleic acid surfactant, one of the compounds of Shrestha. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully providing a surfactant and/or co-surfactant to successfully yield the polyurethane foam of WO ‘001. 
It is the Primary Examiner’s position that the structures of Shrestha are inclusive of at least those polyglycerol esters prepared from palmitoleic acid, disclosed at p. 6 of the specification.
















Finally, with respect to the claimed mean cell sizes, the Figures in WO 001, based on the 200 micron scale given, illustrate foam cells at least less than 150 microns. In any event, WO 001 discloses that the cell size is a result-effective variable: 
“…the synthetic leather is internally provided with closed cells of which the size and distribution are uniformly controllable, and thus feels smooth with good texture…. As is apparent…the use of various coagulating solutions allows a control of the shape, size and density of the cells and thereby effectively provides a synthetic leather of various qualities. According to [the] figures, the synthetic leather may have large-diameter cells with a very low density as well as those having a very small size. The density and size of the cells have an effect mainly on the texture and softness of the synthetic leather obtained so that the present invention provides a synthetic leather of various properties and makes it possible to prepare a synthetic leather of desired properties. …The invention also provides a method for effectively preparing a synthetic leather of various qualities in which the shape, size and density of cells are controllable depending on the coagulating solution.” [pp. 28-29].

Consequently, it would have been obvious to one of ordinary skill in the art to optimize the shape, size, and density of the cells of the synthetic leather, by routine experimentation, in order to provide a synthetic leather having the desired qualities, absent evidence of criticality. See MPEP 2144.05.
Claims 8 & 20

WO ‘001 teaches an aqueous polyurethane dispersion having a solids content of 20-50%, preferably 20-30% [9:5]. Where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). 
Claim 9
WO ‘001 teaches the polyol ester in an amount of 0.1-8 parts by weight, based on 100 parts by weight of the dispersion (i.e., 0.1%-8%). Where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 10
WO ‘001 discloses: “The emulsifier has a function of aiding formation of cells in the coating layer in the preparation of the synthetic layer. If the amount of the emulsifier is less than 0.1 part by weight, the cells in the synthetic leather may crash during the drying step. With an excess of the emulsifier more than 8 parts by weight, the synthetic leather has the surface with cracks and a deterioration of the antifoaming effect when the synthetic leather is being dried” [10:7-13]. It is the Primary Examiner’s position that at least the disclosure of “aiding in the formation of cells” reads on the claimed “foaming aid.” Further, this disclosure supports anticipation of at least the claimed “foam stabilizer” and “drying aid.”
Claims 2, 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/33001 A1, WO 2013/173447 A1 and Shrestha, L. K.; Dulle, M.; Glatter, O.; Aramaki, K. Structure of Polyglycerol Oleic Acid Ester Nonionic Surfactant Reverse Micelles in Decane: Growth Control by Headgroup Size. Langmuir 2010, 26 (10), 7015–7024, as applied to claim 1 above, further in view of US 8,227,399 B2.
Claim 2
As noted above, WO ‘001 teaches several polyglycol esters (PGEs) as emulsifiers. WO ‘001 does not expressly disclose that these PGEs are obtained by the esterification of a polyol with a carboxylic acid. It is the Primary Examiner’s position that it is well known in the art to synthesize PGEs in this fashion. US ‘399 is cited as disclosing that PGEs are esters that are typically obtained by reacting polyglycerol and a fatty acid (i.e., the esterification of a polyol with a carboxylic acid) [1:14-36]. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have obtained the PGEs of WO ‘001 by esterification of a polyol with a carboxylic acid. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of obtaining the disclosed PGEs by a known synthetic route.
Further, as noted above, WO ‘001 teaches glyceroltrioleate (triolein), sorbitan trioleate, and sorbitan tristearate. The prefix “tri-“ implies the presence of three R’ radicals of the R”-C(O)- form. With respect to the claimed pressure, one of ordinary skill in the art must, necessarily, select a reaction pressure. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, absent evidence of criticality. MPEP 2144.05(II)(A). 
Finally, with respect to the claimed mean cell sizes, the Figures in WO 001, based on the 200 micron scale given, illustrate foam cells at least less than 150 microns. In any event, WO 001 discloses that the cell size is a result-effective variable: 
“…the synthetic leather is internally provided with closed cells of which the size and distribution are uniformly controllable, and thus feels smooth with good texture…. As is apparent…the use of various coagulating solutions allows a control of the shape, size and density of the cells and thereby effectively provides a synthetic leather of various qualities. According to [the] figures, the synthetic leather may have large-diameter cells with a very low density as well as those having a very small size. The density and size of the cells have an effect mainly on the texture and softness of the synthetic leather obtained so that the present invention provides a synthetic leather of various properties and makes it possible to prepare a synthetic leather of desired properties. …The invention also provides a method for effectively preparing a synthetic leather of various qualities in which the shape, size and density of cells are controllable depending on the coagulating solution.” [pp. 28-29].

Consequently, it would have been obvious to one of ordinary skill in the art to optimize the shape, size, and density of the cells of the synthetic leather, by routine experimentation, in order to provide a synthetic leather having the desired qualities, absent evidence of criticality. See MPEP 2144.05.
Claim 3
None of the cited prior art references of these references expressly discloses, in the production of the PGE, a C3-C8 polyol, or oligomers thereof. 
 WO ‘447 teaches: “The physical properties of polyurethane foams can vary based on variations in the components used to create the foams such as…surfactants…. The type of surfactant can have an effect on the physical properties such as rigidity, density, and porosity of the foam and depends on factors such as: the emulsification property and its effect on the polyols, water, and humectants; the nucleation of air bubbles; the stabilization of gas bubbles in the foam that do not coalesce; and the controlled cell opening. A single surfactant is rarely able to produce a foam with the desired physical properties, thus, typically a combination of surfactants are used.” [0002]. WO ‘447 further discloses that known, non-ionic co-surfactants for the production of polyurethane foams includes polyglycerol esters generally and polyglycerol ester of oleic acid specifically [0029].
From this teaching of WO ‘447, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any known surfactant produced by the esterification of a polyol with a carboxylic acid, either as the sole surfactant of the emulsifier or as a co-surfactant in the emulsifier. Specifically, it would have been obvious to one of ordinary skill in the art to select polyglycerol esters generally and polyglycerol ester of oleic acid specifically, as the surfactant and/or co-surfactant in the emulsifier. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the foamed polyurethane coating.
Further, Shrestha teaches that, in the surfactant art, known non-ionic polyglycerol esters of oleic acid include C3, C6, C12, and C24, as illustrated in Scheme 1:

    PNG
    media_image1.png
    299
    786
    media_image1.png
    Greyscale

With respect to claim 3, from this teaching of Shrestha, it would have been further obvious to one of ordinary skill in the art to select, as the polyglycerol ester of oleic acid surfactant, one of the compounds of Shrestha. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully providing a surfactant and/or co-surfactant to successfully yield the polyurethane foam of WO ‘001. These compounds have a single radical R’ of the R”-C(O)- form which reads on the claimed “not more than 2.” 











Finally, with respect to the claimed mean cell sizes, the Figures in WO 001, based on the 200 micron scale given, illustrate foam cells at least less than 150 microns. In any event, WO 001 discloses that the cell size is a result-effective variable: 
“…the synthetic leather is internally provided with closed cells of which the size and distribution are uniformly controllable, and thus feels smooth with good texture…. As is apparent…the use of various coagulating solutions allows a control of the shape, size and density of the cells and thereby effectively provides a synthetic leather of various qualities. According to [the] figures, the synthetic leather may have large-diameter cells with a very low density as well as those having a very small size. The density and size of the cells have an effect mainly on the texture and softness of the synthetic leather obtained so that the present invention provides a synthetic leather of various properties and makes it possible to prepare a synthetic leather of desired properties. …The invention also provides a method for effectively preparing a synthetic leather of various qualities in which the shape, size and density of cells are controllable depending on the coagulating solution.” [pp. 28-29].

Consequently, it would have been obvious to one of ordinary skill in the art to optimize the shape, size, and density of the cells of the synthetic leather, by routine experimentation, in order to provide a synthetic leather having the desired qualities, absent evidence of criticality. See MPEP 2144.05.
Claim 16

The combined teaching of WO ‘001 in view of US ‘399 is detailed above. Neither of these references expressly discloses, in the production of the PGE, a C3-C8 polyol or oligomers thereof. 
 WO ‘447 teaches: “The physical properties of polyurethane foams can vary based on variations in the components used to create the foams such as…surfactants…. The type of surfactant can have an effect on the physical properties such as rigidity, density, and porosity of the foam and depends on factors such as: the emulsification property and its effect on the polyols, water, and humectants; the nucleation of air bubbles; the stabilization of gas bubbles in the foam that do not coalesce; and the controlled cell opening. A single surfactant is rarely able to produce a foam with the desired physical properties, thus, typically a combination of surfactants are used.” [0002]. WO ‘447 further discloses that known, non-ionic co-surfactants for the production of polyurethane foams includes polyglycerol esters generally and polyglycerol ester of oleic acid specifically [0029].
From this teaching of WO ‘447, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any known surfactant produced by the esterification of a polyol with a carboxylic acid, either as the sole surfactant of the emulsifier or as a co-surfactant in the emulsifier. Specifically, it would have been obvious to one of ordinary skill in the art to select polyglycerol esters generally and polyglycerol ester of oleic acid specifically, as the surfactant and/or co-surfactant in the emulsifier. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the foamed polyurethane coating.
Further, Shrestha teaches that, in the surfactant art, known non-ionic polyglycerol esters of oleic acid include C3, C6, C12, and C24, as illustrated in Scheme 1:

    PNG
    media_image1.png
    299
    786
    media_image1.png
    Greyscale

With respect to claim 16, from this teaching of Shrestha, it would have been further obvious to one of ordinary skill in the art to select, as the polyglycerol ester of oleic acid surfactant, one of the compounds of Shrestha. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully providing a surfactant and/or co-surfactant to successfully yield the polyurethane foam of WO ‘001. Specifically, these compounds illustrate polyols/polyol oligomers recited in this claim (including glycerol and diglycerol).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
7 October 2022